DETAILED ACTION
Acknowledgements
The amendment filed 5/31/2022 is acknowledged.
Claims 1-13 are pending.
Claim 8 is withdrawn.
Claims 1-7 and 9-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 9-13 in the reply filed on 5/31/2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-7 are directed to a method and claims 9-13 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite receiving a payment request, selecting a payment method for the transaction, and creating a second payment request with the selected payment method, which is an abstract idea. Specifically, the claims recite “receiving a first payment request message from the merchant . . . wherein the first payment request message is generated for a transaction between a user and a merchant,” selecting a payment method from a group comprising a plurality of merchant preferred payment methods and a plurality of user preferred payment methods, wherein the selection is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof, wherein the plurality of merchant preferred payment methods and the plurality of user preferred payment methods are obtained . . .,” and “generating a second payment request message in the selected payment method, wherein the second payment request message is provided to . . ., wherein the transaction is processed in the selected payment method,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process for processing a payment in which a payment request is received from a merchant, a payment method is selected for making the payment and sent to the bank for completing the payment, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a merchant server, an interoperability server, a database and computer system comprising one or more processors and a memory that facilitates communication of transaction messages between a merchant server and an interoperability server merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “receiving a first payment request message from the merchant . . . wherein the first payment request message is generated for a transaction between a user and a merchant,” selecting a payment method from a group comprising a plurality of merchant preferred payment methods and a plurality of user preferred payment methods, wherein the selection is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof, wherein the plurality of merchant preferred payment methods and the plurality of user preferred payment methods are obtained . . .,” and “generating a second payment request message in the selected payment method, wherein the second payment request message is provided to . . ., wherein the transaction is processed in the selected payment method.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a merchant server, an interoperability server, a database and computer system comprising one or more processors and a memory that facilitates communication of transaction messages between a merchant server and an interoperability server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving a payment request, selecting a payment method for the transaction, and creating a second payment request with the selected payment method. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “receiving a first payment request message from the merchant . . . wherein the first payment request message is generated for a transaction between a user and a merchant,” selecting a payment method from a group comprising a plurality of merchant preferred payment methods and a plurality of user preferred payment methods, wherein the selection is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof, wherein the plurality of merchant preferred payment methods and the plurality of user preferred payment methods are obtained . . .,” and “generating a second payment request message in the selected payment method, wherein the second payment request message is provided to . . ., wherein the transaction is processed in the selected payment method.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving a payment request, selecting a payment method for the transaction, and creating a second payment request with the selected payment method. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3 further describe characteristics of the transaction information and the rules, but do not require any steps or functions to be performed. Claims 4 and 10 describe converting the payment response message before returning it to the merchant, claims 5 and 11 describe selecting an alternate payment method when the  selected payment method is declined, claims 6 and 12 further describe providing a refund or chargeback to an account using the selected payment method, and claims 7 and 13 describe providing a refund or chargeback to using a second alternate payment method. These limitations further describe different aspects of processing a payment as part of the abstract idea of receiving a payment request, selecting a payment method for the transaction, and creating a second payment request with the selected payment method. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a computer system facilitates communication of transaction messages between a merchant server and an interoperability server.” However, the claim does not recite that any steps performed by the computer system. Thus it is unclear what, if any, role the computer system plays in the claimed method. Also, if the computer system does not perform the claimed steps, the manner in which the computer system facilitates communication of transaction messages between a merchant server and an interoperability server is unclear.
Claims 2-7 are also rejected as each depends on claim 1.
Claim 7 recites “selecting a second alternate payment method from the group for providing the chargeback or the refund of the transaction amount . . . when the chargeback or the refund of the transaction amount is not completed in the selected payment method, respectively.” Claim 13 recites a similar limitation. However, claims 6 and 12 recite “providing at least one of the following: a refund of a transaction amount to an account associated with the user in the selected payment method; a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof.” This recites that the refund or chargeback is provided in the selected method, while claims 7 and 13 recite functionality that occurs only when the refund or chargeback is not completed in the selected payment method. This renders claims 7 and 13 indefinite because claims 7 and 13 contradict claims 6 and 12. The refund or chargeback cannot both be provided in the selected payment method as required by claims 6 and 12, and not be completed to the selected payment method as required by claims 7 and 13.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Giordano, et al. (US 2006/0178986) (“Giordano”).
Regarding claims 1 and 9, Giordano discloses a computer system for facilitating communication of messages between a merchant server and an interoperability server, the computer comprising: one or more processors; and a memory, wherein the memory stores processor-executable instructions, which, upon execution, cause the one or more processors to perform a method, the method comprising:
receiving a first payment request message from the merchant server, wherein the first payment request message is generated for a transaction between a user and a merchant (Giordano Figure 7; ¶¶ 54-58, 127);
selecting a payment method from a group comprising a plurality of merchant preferred payment methods and a plurality of user preferred payment methods, wherein the selection is based on at least one of the following: transaction information in the first payment request message, one or more rules, or any combination thereof, wherein the plurality of merchant preferred payment methods and the plurality of user preferred payment methods are obtained from a database (Giordano ¶¶ 130-133);
generating a second payment request message in the selected payment method, wherein the second payment request message is provided to an interoperability server, wherein the transaction is processed in the selected payment method (Giordano ¶ 133-134).
Regarding claim 2, Giordano discloses that the transaction information in the first payment request message comprises at least one of the following:
identity details of the user, a type of the transaction, a transaction amount, a transaction currency, a timestamp of the transaction, location details of the transaction, details of the merchant, a type of merchandise, or any combination thereof (Giordano ¶¶ 126-127).
Regarding claim 3, Giordano discloses that the one or more rules comprise at least one of the following: a priority associated with a preferred payment method, one or more business rules, one or more regulatory rules, or any combination thereof (Giordano ¶¶ 53, 130-132).
Regarding claims 5 and 11, Giordano discloses selecting a first alternate payment method from the group, based on the one or more rules, to complete the transaction when the transaction performed using the selected payment method is declined (Giordano ¶ 133).
Examiner further notes that this claim recites a conditional limitation, as “selecting a first alternate payment method from the group, based on the one or more rules, to complete the transaction” is only performed “when the transaction performed using the selected payment method is declined” but is not performed otherwise. Therefore, this limitation is performed only in certain circumstances, but not performed in others. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Kumnick, et al. (US 2012/0221468) (“Kumnick”).
Regarding claims 4 and 10, Giordano discloses The computer-implemented method of claim 1, further comprising:
receiving a payment response message in a first format from the interoperability server after the transaction is processed (Giordano ¶¶ 133-134);
sending the payment response message to the merchant server (Giordano ¶¶ 133-134).
Giordano does not specifically disclose converting the payment response message in the first format to a second format recognized by the merchant server and sending the payment response message in the second format to the merchant server.
Kumnick discloses converting the payment response message in the first format to a second format recognized by the merchant server and sending the payment response message in the second format to the merchant server (Kumnick ¶¶ 288, 290, 292, 294, 296, 298, 300).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Giordano to include converting the payment response message in the first format to a second format recognized by the merchant server and sending the payment response message in the second format to the merchant server, as disclosed in Kumnick, in order to allow a merchant to accept multiple payment methods that use different acquirers without having to adapt its systems to each acquirer (Kumnick ¶¶ 3-5).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Wardell, et al. (US 2018/0308047) (“Wardell”).
Regarding claims 6 and 12, Giordano does not specifically disclose providing at least one of the following: a refund of a transaction amount to an account associated with the user in the selected payment method, a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof.
Wardell discloses providing at least one of the following: a refund of a transaction amount to an account associated with the user in the selected payment method, a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof (Wardell ¶¶ 51, 76, 79).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Giordano to include providing at least one of a refund of a transaction amount to an account associated with the user in the selected payment method, a chargeback of the transaction amount to an account associated with the merchant in the selected payment method, or any combination thereof, as disclosed in Wardell, in order to provide flexibility to users for receiving refunds, such as by allowing a user to have their refund credited to a credit card when the purchase was originally made with a gift card, or vice versa (Wardell ¶¶ 51-53, 55, 57, 66, 76, 79, Claim 8)
Regarding claims 7 and 13, Wardell discloses selecting a second alternate payment method from the group for providing the chargeback or the refund of the transaction amount based on the one or more rules, when the chargeback or the refund of the transaction amount is not completed in the selected payment method respectively (Wardell ¶¶ 51-53, 76, 79).
Additionally, regarding claim 7, examiner notes that the limitation “selecting a second alternate payment method from the group for providing the chargeback or the refund of the transaction amount based on the one or more rules” is a conditional limitation, as it is only performed “when the chargeback or the refund of the transaction amount is not completed in the selected payment method respectively” but is not performed otherwise. Therefore, this limitation is performed only in certain circumstances, but not performed in others. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis, et al. (US 2018/0365680) for disclosing a payment engine that determines which payment method to use based on different factors (See, e.g., Davis ¶¶ 27, 132-133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685